DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawing filed 05/15/2020 does not contain any figure to describe the invention that comprises data points for an interior and an exterior defining a viewing volume. Fig. 1B appears to illustrate the step of reducing the number of points for a cell in the grid of an exterior view.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a view volume definer,” “a grid definer,” “a point reducer,” “mergers and spatial filters” and “a sub-cell definer” in claims 7, 10-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerckaert (US 20200020154) in view of Mathur (US 20190287495).
Regarding claim 7, Kerckaert teaches: 
A system to manage volumetric data, the system comprising:
a view volume definer to define a view volume in a volume of space, wherein the volumetric data has multiple points in the volume of space and at least one point is in the view volume and at least one point is not in the view volume (Kerckaert at least in Abstract and pars. [0008, 0027], teaches dividing a point cloud (volumetric data in the volume of space) in cells, whereby for each cell a set of levels of detail is created, each level of detail comprising a set of points… creating a pixelated image based on a stored preprocessed point cloud and a 
a grid definer to define a grid in the volume of space, the grid having multiple cells, wherein the volume of space is divided into respective cells, each point has a corresponding cell in the grid, and each cell in the grid has zero or more corresponding points; (Kerckaert at least in Abstract, Fig. 2 and pars. [0008, 0037, 0052], teaches the point cloud is recursively subdivided in cells with slice planes. Subdivision of a given cell is stopped once the cell contains at most a predetermined amount of points… a dynamic grid is imposed over a cell for the creation of the levels of detail. The dynamic grid can be rectangular and can subdivide the cell in rectangular cuboids…)
a processor to receive the view volume from the view volume definer and the grid from the grid definer (Kerckaert at least in pars. [0049-0050], to render at least a part of the point cloud in a pixelated image based at least in part on the view frustum. The pixelated image is then presented on the screen… the preprocessed point cloud is stored in a main file and one or more point set files, as described earlier in this document. Upon selection of the view frustum with the user interface, the cells which contribute to the pixelated image are determined based on information stored in the main file and suitable minimal distances are chosen for each cell. Only the relevant point set files then need to be loaded from the non-transitory storage medium to create the pixelated image on the processor); and
Kerckaert at least in par. [0008], teaches the points within a group are collapsed to a collapsed point. This collapsed point is part of the new coarser LOD.
Kerckaert is silent to teach:
a point reducer to receive the view volume and the grid from the processor to reduce the number of points for a cell in the grid of the volumetric data, when the cell is outside the view volume, wherein the processor displays the point-reduced volumetric data once the point reducer finishes its operation. (The missing limitation is reducing data points for cell outside of a view.)
On the other hand, Mathur in Figs. 11 and paragraphs below, teaches reducing data points for cell outside of a view.

    PNG
    media_image1.png
    435
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    558
    media_image2.png
    Greyscale

(Mathur at least in pars.:
[0252], the display system's display frustum is divided into resolution adjustment zones; ... Virtual content that is closer in proximity to the fixation point may be presented at a greater resolution than content farther from the fixation point.
[0262] As disclosed herein, the resolution of a virtual object may be determined based upon the proximity of the virtual object to the fixation point. In some embodiments, the resolution may be modified as a function of the distance between the virtual object and the fixation point. In some embodiments, the modifications may occur in discrete steps; that is, a similar modification may be applied to all virtual objects disposed in a particular volume or zone. FIG. 11A1 illustrates an example of a representation of a top-down view of adjustments in resolution in different resolution adjustment zones based on three-dimensional fixation point 
[0282] In some embodiments, the display system may access information usable to separate a field of view of the user (e.g., corresponding to the display frustum) into zones, with each zone representing a volume of space in which content may be included. The accessed information, for example the grid illustrated in FIG. 11A1, may indicate a particular resolution to utilize when rendering content that is to be included in each zone, with the three-dimensional fixation point being set at a center of the grid. Additionally, the grid may indicate drop-offs in resolution to utilize when rendering content. For content that is included in multiple zones (e.g., content located in three-dimensional space claimed by two zones), the display system may optionally adjust a resolution of the content to correspond to a single zone, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement method of reducing the resolution outside of user’s fixation of concentrated view volume, as disclosed by Mathur, with Mathur’s 3D volume rendering system. The combination reduces the use of computational and energy resources by the display system, while preferably having low impact on the perceived image quality of the virtual content. (Mathur [0298])

Regarding claim 8, Kerckaert in view of Mathur teaches:
The system of claim 7, wherein the system is a head-mounted virtual reality (VR) set worn by a user, wherein the VR set is configured to process and display the volumetric data for viewing by the user (Mathur at least in pars. [0006, 0010], teaches user’s HMD for AR/VR that is capable to display volumetric data.)

Regarding claim 9, Kerckaert in view of Mathur teaches:
The system of claim 7, wherein the view volume is a 3-D box. (Mathur at least in Fig. 11 above).

Regarding claim 10, Kerckaert in view of Mathur teaches:
The system of claim 7, further comprising
mergers and spatial filters to merge and spatially filter the volumetric data to replace a first number of points with a second number of points, wherein the first number is larger than the second number (Mathur at least in par. [0284], teaches the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content… the blurring may reduce the perceptibility of the lower resolution (e.g., the blurring may reduce the perceptibility of increases in pixel size due to the lower resolution)… As Mathur reduces resolution for the volumetric data at regions outside of user’s fixation, it is merging data to display and spatially filtering data to reduce resolution.)

Regarding claim 11, Kerckaert in view of Mathur teaches:
The system of claim 10, wherein the mergers and spatial filters also perform local averaging of position, color, and size of each point in the second number of points. (Mathur at least in pars. [0013-0015], adjusting a resolution of component color images forming virtual 

Regarding claim 12, Kerckaert in view of Mathur teaches:
The system of claim 7, further comprising
a sub-cell definer to define two or more sub-cells for a cell in the grid, wherein each sub-cell is within the cell. (Kerckaert at least in Abstract, Fig. 2 and pars. [0008, 0037, 0052], teaches the point cloud is recursively subdivided in cells with slice planes. Subdivision of a given cell is stopped once the cell contains at most a predetermined amount of points… a dynamic grid is imposed over a cell for the creation of the levels of detail. The dynamic grid can be rectangular and can subdivide the cell in rectangular cuboids… Mathur at least in Fig. 11B above for sub-cells within cell in the grid.)

Regarding claim 13, Kerckaert in view of Mathur teaches:
The system of claim 12, wherein the sub-cell definer defines position, color, and size of each point using a box filter in three dimensions. (In addition to rationale for rejection in claims 11, Mathur at least in pars. [0178, 0284, 0295, 0570], teaches the display system performing a convolution of a kernel associated with blurring (e.g., a Gaussian kernel, circular kernel such as to reproduce a bokeh effect, box blur, and so on) to the content.)

Regarding claim 14, Kerckaert in view of Mathur teaches:
The system of claim 12, wherein the sub-cell definer defines position, color, and size of each point using a Gaussian filter in three dimensions. (In addition to rationale for rejection in claim 11, Mathur at least in pars. [0178, 0284, 0570], teaches the second virtual object may be reduced in resolution, and further adjusted via a blurring process (e.g., a Gaussian blurring kernel may be convolved with the second virtual object)… the display system may reduce a resolution of the particular content, and apply a blurring process (e.g., Gaussian blur) to the particular content. In this way, the particular content may be rendered at a lesser resolution, while being blurred to represent that the particular content is, for instance, further away from the user than the fixation point.)
Regarding claims 1, 3-6, 15 and 17-20, it recites similar limitations of claims 7 and 9-12 but in different forms. The rationale of claims 7 and 9-12 rejection is applied to reject claims 1, 3-6, 15 and 17-20.

Regarding claim 2, Kerckaert in view of Mathur teaches:
The method of claim 1, further comprising
keeping the number of points constant for the cells that are inside the view volume. (Mathur at least in Figs. 11 and par. [0284], teaches volumetric data (points) at user’s fixation are kept at the highest (constant) resolution.)
Regarding claim 16, it recites similar limitations of claim 2 but in different form. The rationale of claim 2 rejection is applied to reject claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHUC N DOAN/Examiner, Art Unit 2619